 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
 5                                   EASTERN DISTRICT OF CALIFORNIA

 6

 7   DOROTHY GRACE MARAGLINO,                          Case No. 1:17-cv-01535-LJO-BAM (PC)
 8                      Plaintiff,                     Appeal No. 19-16189
 9          v.                                         ORDER REGARDING IN FORMA PAUPERIS
                                                       STATUS ON APPEAL
10   J. ESPINOSA, et al.,
11                      Defendants.
12

13          Plaintiff Dorothy Grace Maraglino (“Plaintiff”), a state prisoner proceeding pro se and in

14   forma pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983. On May 30, 2019, the

15   Court dismissed Plaintiff’s federal claims for failure to state a claim and declined to exercise

16   supplemental jurisdiction over Plaintiff’s state law claims. (ECF No. 27.) Judgment was entered

17   accordingly the same date. (ECF No. 28.) On June 10, 2019, Plaintiff filed a notice of appeal.

18   (ECF No. 29.)

19          On June 12, 2019, the Ninth Circuit Court of Appeals referred the matter back to this

20   Court for the limited purpose of determining whether in forma pauperis status should continue for

21   the appeal. 28 U.S.C. § 1915(a)(3). The Court finds that this appeal is not taken in bad faith and

22   is not frivolous. Accordingly, in forma pauperis status should not be revoked and should

23   continue on appeal.
     IT IS SO ORDERED.
24

25      Dated:     June 13, 2019                               /s/ Barbara   A. McAuliffe               _
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       1
